BERZON, J.,
dissenting.
I respectfully dissent. I cannot agree that the admission of the prior bad acts evidence was not prejudicial.
In the earlier trial in which no such evidence was introduced, the jury could not reach a verdict, In this trial, the prosecutor laid great stress on the evidence in his closing argument, particularly with regard to the “malice aforethought” element of second-degree murder. The jury deliberated for a long period of time, so it apparently did not see the case as an easy one. Also, contrary to respondent’s argument, the jury was instructed that the evidence could be relevant to “malice aforethought,” which the jury had to find to convict Zolezzi of second-degree murder. This instruction was in error. As the California Court of Appeal recognized, the prior bad acts were simply irrelevant for ascertaining Zolezzi’s mens rea. As a result of these considerations, I, at least, am in grave doubt concerning whether the jury, in convicting Zolezzi, was influenced, improperly, by the prior bad acts evidence.
That leaves the question whether the admission of irrelevant prior bad acts evidence violates clearly established Supreme Court constitutional law. I doubt that it does. But this court will be addressing the question, presumably in a published opinion, on remand in Woodford v. Garceau, 538 U.S. 202, 123 S.Ct. 1398, 155 L.Ed.2d 363 (2003), and the majority in this case does not address the issue. There is consequently no point in my expressing any final view on the matter at this juncture, so I decline to do so.